DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/2021 has been entered.

Response to Amendment
Arguments/amendments were filed 4/7/2021. Currently claims 1, 15-16, 19 and 25 are amended, claims 3, 8-9, 14, 17-18, 20, 26-27, 30 and 36 are cancelled. Claims 1-2, 4-7, 10-13, 15-16, 19, 21-25, 28-29, 31-35 and 37-41 are pending and are being addressed in this action. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in an interview with Evan Linderman on 4/29/2021.

The application has been amended as follows: 

Claim 1:	A self-expanding cylindrical stent which has a constrained state and a relaxed expanded state, comprising: a longitudinal axis; at least one tapered strut comprising: a proximal crown including a proximal end portion comprising a first dimension; a distal crown including a distal end portion comprising a second dimension, the distal end portion positioned opposite the proximal end portion; and  a middle portion positioned approximately halfway between the proximal end portion and the distal end portion, the middle portion extending between and connecting the proximal end portion with the distal end portion, the middle portion comprising a third dimension that is smaller than the first dimension and the second dimension, wherein the at least one tapered strut tapers continuously from the proximal end portion to the middle portion, and from the distal end portion to the middle portion; a proximal end; a distal end; and a plurality of resilient struts comprising the at least one tapered strut, the plurality of resilient struts configured to exert an outward radial force when in the constrained state resulting from confinement of the stent inside an outer sheath, with two or more of the plurality of  one or more barbs extending away from the enlarged portion of one of the two or more of the plurality of resilient struts that is adjacent to both the first and second resilient struts absent the enlarged portion, the enlarged portion comprising: a longitudinal section which is curved and enlarged in a circumferential orientation relative to the longitudinal axis of the self-expanding cylindrical stent forming an oval shape, and flat sides which are flat along a radial direction from an inside surface to an outside surface of the stent and wherein the flat sides of the enlarged portions abut and circumferentially interfere with each other with the self-expanding cylindrical stent in the constrained state.

Claim 15:	An endovascular stent graft, comprising: a main body portion including at least one tubular portion made from at least one layer of flexible material; and a self-expanding cylindrical stent which has a constrained state resulting from confinement of the stent inside an outer sheath and a relaxed expanded state, comprising: a longitudinal axis; at least one tapered strut comprising: a proximal crown including a proximal end portion comprising a first , wherein the at least one tapered strut tapers continuously from the proximal end portion to the middle portion, and from the distal end portion to the middle portion; a proximal end; a distal end; and a plurality of resilient struts comprising the at least one tapered strut, the plurality of resilient struts configured to exert an outward radial force when in the constrained state, with two or more of the plurality of resilient struts that are non-adjacent to each other including an enlarged portion which is configured to stabilize the plurality of resilient struts while the stent is in the constrained state, and at least one resilient strut of the plurality of resilient struts is absent the enlarged portion and interposed between the non-adjacent resilient struts having the enlarged portion, the at least one resilient strut absent the enlarged portion comprises a first resilient strut absent the enlarged portion and a second resilient strut absent the enlarged portion that each comprises one or more barbs extending away from the enlarged portion of one of the two or more of the plurality of resilient struts that is adjacent to both the first and second resilient struts absent the enlarged portion, the enlarged portion comprising: a longitudinal section which is curved and enlarged in a circumferential orientation relative to the longitudinal axis of the self-expanding cylindrical stent forming an oval shape, and 

Claim 16:	A method of loading a delivery catheter with a stent graft, comprising: providing an endovascular stent graft, comprising: a main body portion including at least one tubular portion made from at least one layer of flexible material, and a self-expanding cylindrical stent which has a constrained state resulting from confinement of the stent inside an outer sheath and a relaxed expanded state, including: a longitudinal axis, a proximal end, a distal end, and at least one tapered strut comprising a proximal crown including a proximal end portion comprising a first dimension, a distal crown including a distal end portion comprising a second dimension, the distal end portion positioned opposite the proximal end portion, and a middle portion positioned approximately halfway between the proximal end portion and the distal end portion, the middle portion extending between and connecting the proximal end portion with the distal end portion, the middle portion comprising a third dimension that is smaller than the first dimension and the second dimension, wherein the at least one tapered strut tapers continuously from the proximal end portion to the middle portion, and from the distal end portion to the middle portion; a plurality of resilient struts comprising the at least one tapered strut, the plurality of resilient struts configured to exert an outward radial force in the constrained state, with two or more of the plurality of resilient 
releasably securing the self-expanding cylindrical stent in a constrained stabilized state.

Claim 19:	An endovascular stent graft, comprising: a main body portion including at least one tubular portion made from at least one layer of flexible , wherein at least one of the plurality of tapered struts tapers continuously from the proximal end portion to the middle portion, and from the distal end portion to the middle portion; a proximal stent portion having an axial length, a plurality of resilient struts comprising the plurality of tapered struts, the plurality of resilient struts configured to exert an outward radial force when in the constrained state resulting from confinement of the stent inside an outer sheath, with two or more of the plurality of resilient struts that are non-adjacent to each other having an enlarged portion which is configured to stabilize the plurality of resilient struts while the stent is in the constrained state, and at least one resilient strut of the plurality of resilient struts is absent the enlarged portion and interposed between the non-adjacent resilient struts having the enlarged portion, the at least one resilient strut absent the enlarged portion comprises a first resilient strut absent the enlarged portion and a second resilient strut absent the enlarged portion that each comprises one or more barbs extending away from the enlarged 

Claim 25:	A self-expanding anchor member, comprising:  an axial length, a constrained state, a relaxed expanded state, a proximal stent portion having an axial length, a plurality of tapered struts, each one of the plurality of tapered struts comprising: a proximal crown including a proximal end portion comprising a first dimension; a distal crown including a distal end portion comprising a second dimension, the distal end portion positioned opposite the proximal end portion; and a middle portion positioned approximately halfway between the proximal end portion and the distal end portion, the middle portion extending between and connecting the proximal end portion with the distal end portion, the middle portion comprising a third dimension that is smaller than the first dimension and the second dimension, wherein at least one of the plurality of tapered struts tapers continuously from the proximal end portion to the middle portion, and from the distal end portion to the middle portion;  a plurality of resilient struts comprising the plurality of tapered struts, the plurality of resilient struts configured to exert an outward radial force when in the constrained state resulting from confinement of the stent inside an outer 

Claim 40:	The stent of claim 39, further comprising a distal intermediate portion positioned between the proximal end portion and the middle portion, the proximal intermediate portion comprising a fifth dimension that is greater than the third dimension and smaller than the second dimension.

Claim 41 is cancelled. 


Reasons for Allowance
Claims 1-2, 4-7, 10-13, 15-16, 19, 21-25, 28-29, 31-35 and 37-40 are allowed.
The following is an examiner’s statement of reasons for allowance: In combination with the reminder of claims 1, 15-16, 19 and 25, no art on record, alone or in combination could be found to teach: wherein at least one of the plurality of tapered struts tapers continuously from the proximal end portion to the middle portion, and from the distal end portion to the middle portion. The closest art found was Chobotov (7,766,954) in view of Huang (20120071962). As to claims 1, 15-16, 19 and 25, the combination of Chobotov and Haung failed to teach struts that tapered to the claimed middle portion. Modifying the device to read on this missing structure would not have been obvious because a modifying reference could not be found. Furthermore tapering the struts could change the interaction between each strut when compressed in the catheter and would likely complicate manufacturing. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771